Case 20-41378-BSK        Doc 15       Filed 12/29/20 Entered 12/29/20 15:09:22          Desc Main
                                     Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA

                                                 )
 IN RE MICHAEL G. RAYMER and                     )   Bankruptcy Case No. 20-41378-BSK
 JOAN K. RAYMER,                                 )
                                                 )   Chapter 12
     Debtors and Debtors in Possession,          )
                                                 )   Hon. Brian S. Kruse
                                                 )
                                                 )   MOTION FOR THE EXTENSION OF DEADLINE
                                                 )
                                                 )

       Michael Ramer and Joan Raymer, debtors and debtors in possession in this Chapter 12

bankruptcy case (the “Debtors”), ask this court to enter an order extending, until January 22, 2021,

the deadline for filing a plan of reorganization. In support of this motion, the Debtors make the

following allegations.

       1.      The Debtors’ general reorganization counsel has recently changed the firm with

which he practices.

       2.      During the transition between firms, the Debtors’ counsel has not had access to the

files he maintained at his former firm. These files contained all the documents necessary for him

to properly represent the Debtors.

       3.      The Debtors’ files have now been provided to their attorney, but he anticipates it

will take him until January 22, 2021 to adequately review those files and prepare the Debtors’ plan.

       4.      No party in interest in this case will be prejudiced by the requested extension.

       WHEREFORE, the Debtors ask this court to enter an order extending, until January 22,

2021, the deadline for filing a plan of reorganization. The Debtors ask for any additional or

different relief this court deems appropriate.

                                                      /s/ Vincent R. Ledlow
                                                      Vincent R. Ledlow, Esq. Neb. Bar #27006
Case 20-41378-BSK   Doc 15    Filed 12/29/20 Entered 12/29/20 15:09:22    Desc Main
                             Document      Page 2 of 2



                                           Ag & Business Legal Strategies
                                           P.O. Box 11425
                                           Cedar Rapids, Iowa 52410-1425
                                           (515) 346-7171 (direct dial)
                                           (319) 200-2059 (fax)
                                           vincent@ablsonline.com
                                           General reorganization counsel for Michael
                                           G. Raymer and Joan K. Raymer,
                                           Debtors and Debtors in Possession
